DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable Downs et al. (20120312049) in view of Cocchi et al. (20090191318)
Downs teaches a method for making and dispensing and a machine for making and dispensing liquid or semi-liquid food products (par. 0014) comprising at least one containment tank for containing a basic liquid product (par. 0094), a processing circuit for the basic liquid product (par. 0094), for making a liquid or semi- liquid food product (par. 0096), a dispenser for dispensing the food product (par. 0096), 

a compressor (par. 0091) for cooling the basic liquid product and/or the food product (par. 0091),
a user interface (par. 0087) configured for controlling the making and dispensing of the food product (par. 0087, par. 0100), 
a controller (par. 0193, 0194) with an operating system (par. 0195) connected with the user interface (par. 0140, 0087, 0184, 0193),
measuring one or more operating parameters of the machine (par. 0105-0112)
activating a first data communication (fig. 2) with the at least one sensor for obtaining the operating parameters (par. 0051),
receiving the operating parameters through a first communication channel (fig. 2; par. 0051; par. 0188), activating a second data communication (par. 0188; display) with the user interface wherein the user interface is configured for receiving commands from a user representing settings of selectable preparations (par. 0193);
receiving the commands through the second communication channel (par. 0100; feed circuit) controlling the at least one actuator as a function of: the one or more operating parameters received through the first communication channel (par. 0096, 0096, 0097), 
the commands received through the second communication channel (par. 0099),
performing the steps using predetermined instructions (par. 0196), wherein the steps of receiving the one or more operating parameters through the first communication channel follow the steps of:
continuously monitoring the one or more operating parameters received from the at least one sensor (par. 0140),
processing the one or more operating parameters as a function of communication libraries determining processed operational information (par. 0085; look up tables; par. 0139),
sending to the user interface the processed operational information (par. 0087), the information determining the settings of selectable preparations (par. 0085, 0087, 0193, par. 0238, pg. 8 col. 1 par. 3), 
the predetermined instructions include a first state based machine (par. 0195), comprising a plurality of states for controlling the at least one actuator as a function of a signal from the at least one sensor or the commands from the user (par. 0197),

providing that the at least one containment tank includes a first containment tank for a basic liquid product (par. 0094) and a second containment tank for a second basic liquid product (par. 0099) 
wherein the second state based machine is also configured to manage a simultaneous operation of the first and second containment tanks (par. 0099-0100), including performance of process cycles simultaneously in the first and second containment tanks (par. 0100, 0140),
implementing the steps with the controller using the predetermined instructions (par. 0140), wherein the predetermined instructions are part of the operating system (par. 0140).
Wherein the step of controlling the at least one actuator simultaneously controls at least a first actuator (par. 0100; control pump, pump itself on/off; diluting liquid feed circuit) acting on the basic liquid product (par. 0100; diluting liquid) and a second actuator acting on the second basic liquid product (par. 0100 flavoring syrup; syrup feed circuit). 
Downs teaches a compressor and providing sensor readings to a controller to produce the specific product by automatically adjusting machine parameters without user intervention.  
Thus since Downs teaches a same motor driven compressor for heating/cooling (par. 0091) both prior to and during mixing or for moving material for providing flow of the liquid material (par. 0049) and the controller receiving performance attributes to automatically control components specific to the finally desired product dispensed relative temperature (par. 0051; 0348) and since Cocchi teaches a same machine for freezing a liquid product to a finally desired consistency.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the program control specific to adjusting the speed of the motor of the compressor as taught by Cocchi (par. 0053) the motivation being achieving a same controller which allows a single product consistency setting due to the intelligent controllers monitoring capabilities to automatically adjust a compressor specific to temperature as taught by Downs of the machine without user intervention as taught by Downs (par. 0184; pg. 8 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the program control specific to adjusting the speed of the motor of the compressor as taught by Cocchi (par. 0061-0067) thus allowing further significant advantages due to controlling the speed of rotation of the compressor motor, the speed of rotation of the motor which controls the mixer is also regulated, with a second activation device dedicated to controlling only the mixer speed of rotation, extension of the average life of the compressor and the mixer, since such components are subjected to less stress when smaller quantities of product have to be processed, system which can be adapted to any production requirement, without giving up the optimum quality of the end product by modulating the frequency required to operate the electric motor or motors.  Whether controlling only the compressor speed or also regulating the mixer speed of rotation, use of the activation device for the electric motor to control the speed of operation of the individual components guarantees a considerable energy saving, improves the quality of the end product and reduces wear on mechanical components, with consequent savings in terms of maintenance and average life of the whole machine and since mixer speed of rotation control allows control of the torque applied to the product being processed, used to determine the correct final consistency of the mixture whipped and frozen/heated.  Such a machine can give optimum proportionality between the thermal power to be removed from or supplied to the whipping and freezing/heating tank and the quantity of end product obtained. In other words, with the control unit which regulates the electric motor speed of rotation, the machine is always able to operate in optimum conditions irrespective of the quantity of mixture to be treated. It is operation of the compressor which is adapted according to the quantity of product present in the whipping and freezing/heating tank. The same applies if the mixer speed of rotation is controlled (par. 0061-0067).
The controller of at least one chosen from reading and writing in at least one of the first communication channel and the second communication channel as a function of the communication libraries (par. 0085).
The method further comprising implementing the steps with the controller using the predetermined instructions and predetermined instructions are part of an operating system (par. 0196).
The communication on the channel is made using TCP/IP protocol (par. 0139). 

Cooling or heating the second containment tank using a system for cooling or heating the second basic liquid product (par. 0100).
The step of cooling or heating both the first and second containment tanks using the compressor as a single compressor (pg. 7 col. 2 last 2 lines).
Though silent to a Modbus channel, Downs does teach the control unit connected to communication channels (par. 0119, 0194).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a specific communication channel, such as a Modbus channel as taught by Cocchi (par. 0052), and more specifically a Modbus channel configured for allowing communication with external communication channels.  The motivation being providing control of the dispensing machine as desired by Downs and further providing the advantage of providing data storage and communication between electronic board and actuator (par. 0052) and as desired  by Downs (par. 0127-0129).
With respect to claim 22 and as above, further comprising providing that the predetermined instruction include a second state based machine (par. 0051; 0098), comprising a plurality of states (par. 0051; par. 0098) and configured for controlling states of the at least one actuator and a state of the at least one containment tank (par. 0049-0050).
The predetermined instructions are contained within a processing software module (par. 0088; 0195-0196).
The processing software module is a Linux based operating system (par. 0088).

Response to Arguments
With respect to applicants urging Downs is silent to a second state based machine, it is initially noted the claims are not limited to 2 different distinct machines but instead a machine which is based on first and/or second states of the machine as taught by Downs relative multiple components requiring monitoring.  The claimed “state” is/are not limited where Downs specifically teaches state machine controls how the overall device should operate and more specifically what individual components should be on and off at various time (par. 0230).  It is further noted Downs teaches multiple conditions relative a current state and different state specific control to the type and more specifically a means for selecting the type of product relative a consistency or flavor.

Importantly as noted above applicants “state based machines” are not limited where Downs teaches different components specific to operation and more specifically relative state of the process, i.e. operational parameters.
With respect to applicants urging directed to managing simultaneously, the claimed “simultaneously” with respect to “performance of process cycles” is not limited where Downs teaches simultaneous monitoring system specifications, machine components requiring monitoring, current state of the machine and individual components and real time control of and including current state of the machine diluting liquid and flavor relative a single final product desired, i.e. flavor, consistency, type.
With respect to applicants urging Downs is silent to managing at a same time both tanks, Downs teaches such with respect to multiple barrels, multiple flavor syrups, multiple diluting liquids and performance of process cycles specific to such individually.
With respect to applicants urging directed to Cocchi, it is noted the claimed adjusting a speed of the compressor is open to either the basic liquid product “or” the food product.
Downs teaches first and second state based machines relative both a motor driven compressor for heating/cooling (par. 0091) both prior to and during mixing or for moving material for providing flow of the liquid material (par. 0049) and the controller receiving performance attributes to automatically control components specific to the finally desired product dispensed relative temperature and consistency (par. 0051; 0348).  Thus Cocchi is relied upon with respect to a same compressor driven by an electric motor for heating/cooling (par. 0025) and adjusting speed of rotation of the motor for its art recognized purpose of  an activation device, designed to control the compressor electric motor which allows further significant advantages due to controlling the speed of rotation of the compressor motor, the speed of rotation of the motor which controls the mixer is also regulated, with a second activation device dedicated to controlling only the mixer speed of rotation, extension of the average life of the compressor and the mixer, since such components are subjected to less stress when smaller quantities of product have to be processed, system which can be adapted to any production requirement, without giving up the optimum quality of the end product by modulating the frequency required to operate the electric motor or motors.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792